Exhibit 10.1

DEL MONTE CORPORATION

ANNUAL INCENTIVE PLAN

 

1.

Purpose

The Del Monte Corporation Annual Incentive Plan (the “Plan”) is a cash-based
incentive program designed to accomplish the following objectives of Del Monte
Corporation (“Del Monte”):

(a)    To link annual corporate and business priorities with individual and
group performance, reinforcing line of sight and contribution to results;

(b)    To reinforce a high performance culture tying rewards to measurable
accountabilities and goal achievement;

(c)    To recognize and reward individual performance and differentiate award
levels based on absolute and relative contributions; and

(d)    To provide a variable award opportunity as part of a competitive total
compensation program that enables Del Monte to attract, retain, and motivate its
leadership and key employees.

This Plan shall first apply to the Plan Year beginning May 2, 2011.

 

2.

Definitions

(a)    “Award” shall mean an award granted to a Participant under the Plan with
respect to a Plan Year entitling the Participant to a payment in cash, upon
attainment of Company Performance Objectives and the satisfaction of the other
terms and conditions set forth herein and otherwise in accordance with the
provisions of the Plan, as determined by the Plan Administrator.

(b)    “Award Pool” shall mean the total dollars allocated for the payment of
Awards under the Plan for an applicable Plan Year.

(c)    “Board” shall mean the Board of Directors of Del Monte Corporation.

(d)    “Cause” shall mean an event giving rise to termination for cause as
determined by the Plan Administrator, provided that, with respect to a
Participant who is party to an agreement wherein “Cause” is defined, cause shall
be determined according to such definition.

(e)    “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f)    “Committee” shall mean the Compensation and Benefits Committee of the
Board.

(g)    “Company Performance Objective” shall mean a performance goal measured
over the Plan Year based on performance criteria as the Plan Administrator, in



--------------------------------------------------------------------------------

its sole discretion, may deem appropriate for an Award and that may apply,
either individually or in combination, to the performance of Del Monte as a
whole, a subsidiary of Del Monte, or individual units of Del Monte or a
subsidiary thereof, and which may be measured either absolutely or relative to
other goals, including, internal goals, performance levels attained in prior
years, performance of another company or designated group of other companies,
indices or as ratios expressing relationships between two or more goals, or may
consist of additional general performance considerations as may determined by
the Committee in its sole discretion. Company Performance Objectives may be
objectives related to cash flow; earnings (including net earnings, earnings
before interest, taxes and depreciation (EBIT) and earnings before interest,
taxes, depreciation and amortization (EBITDA)); margin (including gross margin,
net margin and operating margin); return on assets, net assets, or invested
capital (ROIC); revenue; pre-tax profit; net operating profit; income, net
income or operating income; sales or revenue targets; expenses and cost
reduction goals; improvement in or attainment of working capital levels; average
working capital; implementation or completion of projects or processes; debt
metrics (including net debt reduction); performance against operating budget
goals; operating efficiency; or any such other objectives as determined by the
Plan Administrator.

(h)    “Company Performance Objective Weighting” shall mean, with respect to
each Company Performance Objective, the relative weighting of such Company
Performance Objective to the Company Performance Objectives in aggregate.

(i)    “Del Monte” shall mean Del Monte Corporation.

(j)    “Disability” shall mean a physical or mental disability as a result of
which a Participant is unable to perform the essential functions of his or her
position, even with reasonable accommodation, for six (6) consecutive months, as
determined by the Plan Administrator. Notwithstanding the foregoing,
“Disability,” when used in connection with the termination of employment with
Del Monte of a Participant who at the time of such termination is a party to a
written employment or retention agreement with Del Monte, shall have the meaning
assigned to such term in such agreement.

(k)    “Distribution Date” shall mean the date on which Awards are paid to
Participants, as determined pursuant to Section 8.

(l)    “Executive Participant” shall mean a Participant at or above the Senior
Vice President level.

(m)    “Fiscal Year Base Earnings” shall mean a Participant’s base salary paid
during the Plan Year and, generally, shall include only salary paid for time
worked, vacation pay, holiday pay, and a limited amount of pay for
non-productive time, as determined by the Plan Administrator from time to time.
Accordingly, such term shall exclude incentives, perquisite allowances, special
awards, and any other compensation that is not part of a Participant’s base
salary.

 

2



--------------------------------------------------------------------------------

(n)    “Management” shall mean the head of Human Resources, or such other senior
officer or officers of Del Monte as may be designated from time to time by the
Committee.

(o)    “Participant” shall mean an employee of Del Monte or any subsidiary
thereof who has been designated to be a Participant pursuant to Section 4.

(p)    “Plan” shall mean this Del Monte Corporation Annual Incentive Plan, as
amended from time to time.

(q)    “Plan Administrator” shall mean the Committee or such other individuals
as may be delegated the authority to administer the Plan in accordance with
Section 3, provided that, with respect to certain administrative decisions
affecting Participants other than Executive Participants, Plan Administrator
shall mean Management.

(r)    “Plan Year” shall mean the period corresponding to a fiscal year of Del
Monte over which the attainment of one or more of the Company Performance
Objectives will be measured for purposes of determining payment of an Award.

(s)    “Retirement” shall mean the termination of a Participant’s employment
with Del Monte (other than pursuant to a termination due to Cause, death or
Disability) at or after attainment of age fifty-five (55) and completion of ten
(10) or more years of continuous employment with Del Monte or any subsidiary
thereof.

(t)    “Target Award” shall mean the target Award opportunity assigned to a
Participant with respect to a Plan Year as determined pursuant to Section 5.

(u)    “Target Participation Rate” shall mean a specified percentage of a
Participant’s Fiscal Year Base Earnings determinative of the Participant’s
Target Award, as determined pursuant to Section 5.

 

3.

Administration

The Plan shall be administered by the Committee, provided that Management shall
determine the annual administrative guidelines applicable to Awards for each
Plan Year. Notwithstanding the foregoing, the Plan Administrator may delegate
any of its duties or authority with respect to certain administrative decisions
affecting Participants other than Executive Participants to such members of
Management as it may determine from time to time. In its absolute discretion,
the Board may at any time and from time to time exercise any and all rights and
duties of the Plan Administrator. The Plan Administrator shall have the sole
discretion and authority to administer and interpret the Plan, and the decisions
of the Plan Administrator shall in every case be final and binding on all
persons having an interest in the Plan.

 

4.

Participation

To be eligible to be designated by the Plan Administrator as a Participant in
the Plan, an employee must be in Exempt Salary Grade 13 (or equivalent) or above
and must

 

3



--------------------------------------------------------------------------------

not be a participant in a sales incentive program maintained by Del Monte or any
of its subsidiaries. To the extent an employee begins employment with Del Monte,
or transitions from below Exempt Salary Grade 13 into Exempt Salary Grade 13 or
above during a Plan Year, such event must occur on or before the date that is
ninety (90) days prior to the end of the Plan year in order for such employee to
be a Participant with respect to such Plan Year.

To be eligible for an Award payment with respect to any given Plan Year, other
than as set forth in Section 9, a Participant must (i) have maintained his or
her eligible status (in accordance with the requirements set forth in the
foregoing paragraph) from the time the employee was designated a Participant
through the end of a Plan Year; (ii) be on the active payroll as of the
Distribution Date; and (iii) comply with rules of the Plan, and such other terms
and conditions related to implementation of the Plan, as established by the Plan
Administrator from time to time. Loss of eligibility to continue to participate
in the Plan or receive an Award payment may occur if the Participant’s salary
grade is changed to one that is below Exempt Salary Grade 13 (or equivalent) as
a result of a reclassification, demotion or any other reason.

 

5.

Target Awards

For each Plan Year, each Participant shall be assigned a Target Participation
Rate expressed as a percentage of such Participant’s Fiscal Year Base Earnings.
A Participant’s Target Participation Rate shall be determined based on salary
grade and position. In addition, such Participant shall be assigned a Target
Award for the Plan Year, which shall be the product of the Participant’s Target
Participation Rate multiplied by the Participant’s Fiscal Year Base Earnings.

The Target Award for a Participant who changes salary grade or position during a
Plan Year shall be based on the Fiscal Year Base Earnings and Target
Participation Rate associated with each such salary grade or position and the
period of time spent in each such salary grade or position, according to such
methodology as may be determined from time to time by the Plan Administrator.

 

6.

Establishment of Company Performance Objectives

For each Plan Year, the Plan Administrator shall establish:

(i)    the Company Performance Objectives and the applicable Company Performance
Objective Weighting;

(ii)   with respect to each Company Performance Objective for the Plan Year, the
range of possible Company Performance Objective scores and the scoring
methodology, including, at the Plan Administrator’s discretion, a minimum level
of performance below which the corresponding Company Performance Objective score
shall be zero, and a maximum level of performance above which the corresponding
Company Performance Objective score shall not increase;

 

 

4



--------------------------------------------------------------------------------

(iii)    the maximum Award (expressed as a percentage of a Participant’s Target
Award) that may be payable to any individual Participant, subject to
Section 8(b); and

(iv)    the terms and conditions applicable to Awards.

The Plan Administrator, in its sole discretion, may specify at the time the
Company Performance Objectives are established, or at a later time, adjustments
that will or may be made to one or more of the Company Performance Objectives as
the Plan Administrator, in its sole discretion, deems appropriate. For example
(without limiting the adjustments to any of the following), the Plan
Administrator may specify, in its sole discretion, the manner of adjustment of
any Company Performance Objective to the extent necessary to prevent dilution or
enlargement of any Award as a result of extraordinary events or circumstances,
as determined by the Plan Administrator, or to exclude the effect of
extraordinary, unusual, or non-recurring items; changes in applicable laws,
regulations, or accounting principles; currency fluctuations; discontinued
operations; non-cash items, such as amortization, depreciation, or reserves;
asset impairment; or any recapitalization, restructuring, reorganization,
merger, acquisition, divestiture, consolidation, spin-off, split-up,
combination, liquidation, dissolution, sale of assets, or other similar
corporate transactions.

 

7.

Plan Year Award Pool

Following the end of the Plan Year, the Plan Administrator shall score the
Corporate Performance Objectives, if any, and determine the amount of the Award
Pool allocated for the Plan Year.

 

8.

Payment of Awards

(a)    Determination of Awards.    Following the end of the Plan Year, the
Committee, with respect to Awards to Executive Participants, or Management, with
respect to all other Participants, will determine the amount of any Award to be
paid to a Participant under the Award Pool. The amount of the payment of the
Awards will be based on actual performance measured against the Company
Performance Objectives and the Participant’s Target Award, adjusted, as may be
determined by the Plan Administrator or Management (as applicable), to reflect
individual performance relative to responsibilities, objectives, and peers, and
further adjusted to reflect periods of eligible service and periods of absence
or other non-productive service and such other factors as the Plan
Administrator, in its sole discretion, deems appropriate. The total amount of
all Awards paid under the Plan with respect to a Plan Year shall not exceed the
Award Pool, without approval from the Plan Administrator.

The Plan Administrator shall retain discretion to determine the amount of any
Award to be paid to a Participant hereunder. For the avoidance of doubt, the
Plan Administrator may increase or reduce, even to zero, the amount payable
under any Award notwithstanding the scoring of the Company Performance
Objectives determined

 

5



--------------------------------------------------------------------------------

by the Plan Administrator and the amount of the Award calculated pursuant to the
terms of the Plan.

(b)    Award Maximum.    The maximum Award payable to a Participant under this
Plan for a Plan Year shall be $3 million.

(c)    Distribution Date.    Except as provided in Section 9, any Award payable
to a Participant shall be paid as soon as practicable after approval by the Plan
Administrator, but in no event later than two and one-half months following the
end of the Plan Year applicable to the Award, which date of payment shall be the
Distribution Date.

(d)    Non-duplication of Awards.    No Award shall be payable to a Participant
with respect to a Plan Year if, as determined by the Plan Administrator, such
Participant is entitled to an award with respect to such Plan Year pursuant to
the terms of any other bonus or incentive plan or arrangement.

 

9.

Termination of Service of Participant

(a)    Termination due to death, Disability, or Retirement.    In the case of
the termination of a Participant’s service due to death, Disability, or
Retirement, a Participant (or his or her beneficiary) shall receive (i) in the
case of such termination prior to the end of a Plan Year, payment of the Award
in an amount equal to the Target Award amount, adjusted for the period of
service during the Plan Year (but not otherwise adjusted for performance), as
soon as practicable after such termination of service, but in no event beyond
the later of (A) March 15 of the calendar year following the calendar year in
which the termination occurs or (B) the 15th day of the third month following
the end of the Plan Year in which the termination occurs, or (ii) in the case of
such termination following the end of a Plan Year but prior to the Distribution
Date, payment, on the Distribution Date, of the Award the Participant would have
received on the Distribution Date had such termination of service not occurred.

(b)    Termination without Cause.    In the event of a Participant’s termination
of service by Del Monte for any reason other than Disability, death, Retirement
or Cause, as determined by the Plan Administrator, on or after the last business
day of a Plan Year, but prior to the Distribution Date, the Participant shall
receive, on the Distribution Date, payment of the Award the Participant would
have received on the Distribution Date had such termination of service not
occurred.

 

10.

Repayment for Misconduct

Any payment of an Award to a Participant shall be subject to repayment if all of
the following conditions are met: (i) Del Monte or any of its subsidiaries
restates any financial report that, due to misconduct as determined by the Plan
Administrator, was materially noncompliant with applicable securities laws when
filed; (ii) the Participant was an executive officer of Del Monte, as determined
by the Plan Administrator, at the time the financial report was first issued,
and (iii) the Participant receives or becomes entitled to receive any amounts
under the Plan during the 12-month period after the

 

6



--------------------------------------------------------------------------------

restated financial report (i.e., the financial report that was later restated)
was first publicly issued or filed with the U.S. Securities and Exchange
Commission.

If, in the Plan Administrator’s opinion, the Participant knowingly or with gross
negligence engaged in the misconduct, the Participant (i) shall repay Del Monte
any amounts received under the Plan during the aforementioned 12-month period,
and (ii) to the extent the Participant defers any portion of such amounts under
the Plan, or received any credits or contributions under any other plan with
respect to such amounts, shall forfeit (or repay to Del Monte if previously
distributed) such deferred amounts, credits, and any matching contributions
allocated to the Participant under the applicable plan, subject to compliance
with Section 409A of the Code. If the Plan Administrator determines that the
Participant did not engage in the misconduct, the Plan Administrator shall
determine, in its sole discretion, to correct any unjust enrichment, if any
portion of the amounts described in the preceding sentence are subject to
repayment by the Participant by any legally permitted means that the Plan
Administrator deems appropriate.

 

11.

Amendment, Suspension, Termination

The Plan is intended to be directly responsive to corporate and individual
performance, with the flexibility to measure, score, and reward each
Participant’s contribution to Del Monte’s overall business results. However,
Awards are not guaranteed, and the actual amount of a Participant’s Award may be
greater or less than his or her Target Award (and may be zero), depending on
personal performance and the performance of the business overall. The Committee
(and the Board) reserves the right to amend, modify, suspend or terminate the
Plan at any time and from time to time without consent of any Participant or any
other party .

 

12.

Other Provisions

(a)    No Right To An Award.    Neither the adoption of the Plan nor any action
of Del Monte or the Plan Administrator shall be deemed to give any individual
any right to be granted an Award or any other rights.

(b)    No Restriction on Corporate Action.    Nothing contained in the Plan
shall be construed to prevent Del Monte or any subsidiary from taking any action
which is deemed by Del Monte or such subsidiary to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the Plan or
any Award made under the Plan. No Participant, beneficiary or other person shall
have any claim against Del Monte or any subsidiary as a result of any such
action.

(c)    No Fiduciary Relationship.    The Board, Committee and the officers of
Del Monte shall have no duty to manage or operate the Plan in order to maximize
the benefits granted to the Participants hereunder, but rather shall have full
discretionary power to make all management and operational decisions based on
their determination of the respective best interests of Del Monte, its
shareholders and the Participants. This Plan

 

7



--------------------------------------------------------------------------------

shall not be construed to create a fiduciary relationship between the Board, the
Committee or the Management, and the Participants.

(d)    Governing Law.    This Plan and all Awards made and actions taken
hereunder shall be governed by and construed in accordance with the laws of
California, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction. Unless otherwise provided in an Award,
recipients of an Award under the Plan are deemed to submit to the exclusive
jurisdiction and venue of the Federal or state courts of California, to resolve
any and all issues that may arise out of or relate to the Plan or any related
Award.

(e)    No Employment Guarantee.    Nothing in this Plan shall be construed as an
employment contract or a guarantee of continued employment. The rights of any
Participant shall only be those as are expressly set forth in this Plan.

(f)    General Creditor Status.    The Participants shall, in no event, be
regarded as standing in any position, if at all, other than as a general
creditor of Del Monte with respect to any rights derived from the existence of
the Plan and shall receive only Del Monte’s unfunded and unsecured promise to
pay benefits under the Plan. Del Monte shall not be required to establish any
special or separate fund or to make any other segregation of funds or assets to
assure the performance of its obligations under any Award.

(g)    Non-Transferability of Awards.    No Participant or his or her
beneficiaries shall have the power or right to transfer, anticipate, or
otherwise encumber the Participant’s interest under the Plan. The provisions of
the Plan shall inure to the benefit of each Participant and his or her
beneficiaries, heirs, executors, administrators or successors in interest.

(h)    Severability.    If any provision of this Plan is held invalid or
unenforceable, the invalidity or unenforceability shall not affect the remaining
parts of the Plan, and the Plan shall be enforced and construed as if such
provision had not been included.

(i)    Code Section 409A.    All Awards made hereunder are intended to be exempt
from Section 409A of the Code, and shall be interpreted, construed and operated
to reflect this intent. Anything to the contrary in the foregoing
notwithstanding, this Plan may be amended at any time, without the consent of
any party, to avoid the application of Section 409A of the Code in a particular
circumstance or that is necessary or desirable to satisfy any of the
requirements under Section 409A of the Code, but Del Monte shall not be under
any obligation to make any such amendment. Nothing in the Plan shall provide a
basis for any person to take action against Del Monte or any affiliate based on
matters covered by Section 409A of the Code, including the tax treatment of any
amount paid or Award made under the Plan, and neither Del Monte nor any of its
affiliates shall under any circumstances have any liability to any Participant
or his or her estate or any other party for any taxes, penalties or interest due
on amounts paid or payable under the Plan, including taxes, penalties or
interest imposed under Section 409A of the Code.

 

8



--------------------------------------------------------------------------------

(j)    Tax Withholding.    Del Monte shall have the authority and the right to
deduct or withhold, report or require a Participant to remit to Del Monte, an
amount sufficient to satisfy federal, state, local and foreign taxes (including
any social insurance, payroll tax, or payment on account) required by law to be
withheld with respect to any taxable event concerning a Participant arising in
connection with an Award.

 

9